USCA11 Case: 21-12595    Date Filed: 10/28/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]
                          In the
      United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-12595
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
                           versus
ELBORIC QUADARIUS ROBINSON,
a.k.a. Bo,
a.k.a. Bo 4k,
a.k.a. Bo Dilly,


                                         Defendant-Appellant.
USCA11 Case: 21-12595       Date Filed: 10/28/2022     Page: 2 of 12




2                      Opinion of the Court                21-12595

                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 1:20-cr-00010-AW-GRJ-2
                    ____________________

Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
       Elboric Quadarius Robinson appeals his sentence of 336
months’ imprisonment. First, Robinson argues that the district
court erred in denying him a reduction for acceptance of
responsibility under U.S.S.G. § 3E1.1. He argues that the untrue
statements he made to investigators did not concern “relevant
conduct” as defined in the sentencing guidelines. Second,
Robinson argues that the sentence was procedurally unreasonable
because the district court failed to adequately explain his sentence.
Third, Robinson argues that his sentence was substantively
unreasonable because the district court created unwarranted
disparities between his sentence and those of his codefendants,
unreasonably focused on his criminal history, and focused
arbitrarily on alleged violence associated with his gang ties.
       We decline to consider Robinson’s challenge to the district
court’s denial of the § 3E1.1 reduction. The district court stated
that it would have imposed the same sentence if it granted the
reduction, rendering any error harmless. On the reasonableness of
USCA11 Case: 21-12595         Date Filed: 10/28/2022      Page: 3 of 12




21-12595                Opinion of the Court                           3

Robinson’s sentence, we conclude that it was both procedurally
and substantively reasonable. Accordingly, we affirm.
                                   I.
       Robinson was the face of a criminal street gang in Alachua
County, Florida. One of the primary purposes of the gang was to
sell narcotics. In June 2020, a grand jury returned an indictment
charging Robinson with (1) conspiracy to distribute crack cocaine,
oxycodone, marijuana, buprenorphine, and 500 grams or more of
cocaine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii), (b)(1)(C),
(b)(1)(D), (b)(2), and 846; (2) knowingly and intentionally using a
cell phone while committing a felony in violation of 21 U.S.C.
§ 843(b), (d); (3) using a firearm in furtherance of drug-trafficking
in violation of 18 U.S.C. § 924(c)(1)(A)(i); and (4) possession of a
firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1),
and 924(a)(2).
      Robinson pleaded guilty to all charges. Pursuant to a
supplemental plea agreement, Robinson agreed to “cooperate fully
and truthfully” in “any matter under investigation.” According to
the agreement, if Robinson made any untruthful statements, the
agreement could be revoked and any evidence proffered pursuant
to the agreement could be used against him at sentencing.
Robinson violated the agreement by making untruthful statements
about his knowledge of violence involving the criminal street gang.
The government then introduced additional evidence of the drug
weight attributed to Robinson. As a result, the drug weight
USCA11 Case: 21-12595        Date Filed: 10/28/2022     Page: 4 of 12




4                      Opinion of the Court                 21-12595

attributed to him increased from 1.89 kilograms of cocaine to 20.9
kilograms of cocaine.
        With the additional drug weight, Robinson’s base offense
level increased from 24 to 32. Based on the same false statements
that led to the revocation of the supplemental plea agreement, the
district court denied Robinson an acceptance-of-responsibility
reduction under U.S.S.G. § 3E1.1. With a criminal history category
of V, this resulted in a guidelines range of 188-235 months plus an
additional 60 months to be served consecutively.
       On the government’s motion, the district court varied
upward from the advisory guidelines range. The district court
stated that it considered the sentencing factors in 18 U.S.C.
§ 3553(a) and found that a sentence within the guidelines range
would be insufficient to fulfill the statutory purposes of sentencing.
It found that an upward variance was appropriate to protect the
public from drugs and the violent organization associated with the
drug and firearm offenses. It also relied on Robinson’s significant
criminal history, which demonstrated a lack of respect for the law
and a likelihood of continued offenses, and the volume of drugs
involved in the conspiracy. Robinson was sentenced to 336
months’ imprisonment followed by eight years of supervised
release. This amounted to a 41-month upward variance from the
upper range of the sentencing guidelines.
      Robinson now appeals his sentence, and we affirm.
USCA11 Case: 21-12595             Date Filed: 10/28/2022         Page: 5 of 12




21-12595                   Opinion of the Court                                5

                                       II.
                                       A.
       We start with Robinson’s challenge to the district court’s
denial of a reduction for acceptance of responsibility under § 3E1.1.
We review the district court’s interpretation and application of the
guidelines de novo and the denial of an acceptance-of-responsibility
reduction under § 3E1.1 for clear error. United States v. Tejas, 868
F.3d 1242, 1244, 1247 (11th Cir. 2017).
       The acceptance-of-responsibility reduction provides a two-
level decrease to the offense level if “the defendant clearly
demonstrates acceptance of responsibility for his offense.”
U.S.S.G. § 3E1.1(a). It provides an additional one-level reduction if
the defendant’s offense level is above 16 and the defendant timely
notifies the government of his intent to enter a guilty plea. Id.
§ 3E1.1(b). But if a defendant falsely denies relevant conduct, he
has acted in a manner inconsistent with acceptance of
responsibility and is not entitled to a reduction. Id. § 3E1.1 cmt.
1(A); United States v. Wade, 458 F.3d 1273, 1279 (11th Cir. 2006).
Robinson challenges the district court’s finding that the conduct he
falsely denied was “relevant conduct” for purposes of the
sentencing guidelines.1



1 Relevant conduct in a “jointly undertaken criminal activity” includes “all acts
and omissions of others that were . . . (i) within the scope of the jointly
undertaken criminal activity, (ii) in furtherance of that criminal activity, and
USCA11 Case: 21-12595             Date Filed: 10/28/2022         Page: 6 of 12




6                          Opinion of the Court                       21-12595

        We decline to consider Robinson’s challenge to the district
court’s denial of the reduction. We “need not review an issue
when (1) the district court states it would have imposed the same
sentence, even absent an alleged error, and (2) the sentence is
substantively reasonable.” United States v. McLellan, 958 F.3d
1110, 1116 (11th Cir. 2020) (quotation omitted). In determining
whether the sentence is substantively reasonable, we “must
assume that there was a guidelines error—that the guidelines issue
should have been decided in the way the defendant argued and the
advisory range reduced accordingly—and then ask whether the
final sentence resulting from consideration of the § 3553(a) factors
would still be reasonable.” United States v. Keene, 470 F.3d 1347,
1349 (11th Cir. 2006).
       Here, both factors are present. The district court stated that
it would have imposed the same total sentence with or without the
§ 3E1.1 reduction. With the reduction, Robinson’s base offense
level would have been reduced to 29 and his corresponding
guidelines range would have been 140 to 175 months
imprisonment plus 60 consecutive months. Under this range,
Robinson’s sentence would have been a 101-month upward
variance. While a more significant departure from the sentencing
guidelines must be supported by a more significant justification, we
conclude that the district court’s reasons are sufficient to justify a


(iii) reasonably foreseeable in connection with that criminal activity.” U.S.S.G.
§ 1B1.3(a)(1)(B)(i)-(iii).
USCA11 Case: 21-12595        Date Filed: 10/28/2022     Page: 7 of 12




21-12595               Opinion of the Court                         7

101-month upward variance. See Gall v. United States, 552 U.S. 38,
50 (2007). The need to protect the public from drugs and violence,
Robinson’s criminal history indicating a lack of respect for the law
and likelihood of continued offenses, and the volume of drugs
involved, are substantial justifications sufficient to justify a
substantial upward variance. The district court’s sentence would
therefore be substantively reasonable even if it granted the § 3E1.1
reduction. Because “it would make no sense to set aside this
reasonable sentence and send the case back to the district court
since it has already told us that it would impose exactly the same
sentence,” we decline to review Robinson’s challenge to the district
court’s denial of the § 3E1.1 reduction. Keene, 470 F.3d at 1350.
                                 B.
       We next turn to Robinson’s challenge to the procedural
reasonableness of his sentence. Because Robinson did not object
below, we review for plain error. United States v. Vandergrift, 754
F.3d 1303, 1307 (11th Cir. 2014). Plain error exists where (1) there
is an error; (2) that is “clear or obvious”; and (3) that affected the
defendant’s substantial rights. Puckett v. United States, 556 U.S.
129, 135 (2009). If all three prongs are satisfied, we may reverse “if
the error seriously affects the fairness, integrity, or public
reputation of judicial proceedings.” Id. (alteration adopted)
(quoting United States v. Olano, 507 U.S. 725, 736 (1993)).
       A sentence may be procedurally unreasonable if the district
court, among other things, fails to adequately explain the chosen
sentence. United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir.
USCA11 Case: 21-12595       Date Filed: 10/28/2022    Page: 8 of 12




8                      Opinion of the Court               21-12595

2008). Robinson argues that the district court did not adequately
explain why it reduced Robinson’s sentence for cooperation with
the government and acceptance of responsibility for his offenses
even though it denied Robinson an acceptance-of-responsibility
reduction under the guidelines. The source of confusion seems to
be the district court’s statement that it would have imposed the
same sentence whether or not it granted the acceptance of
responsibility reduction. Robinson argues that if the district court
granted the acceptance-of-responsibility reduction it would not
have been able to find a violation of the supplemental plea
agreement because both rulings were based on the same untruthful
statements. And if the supplement plea agreement was not
violated, then the drug weight attributed to Robinson would have
remained at 1.89 kilograms, resulting in a substantially lower
sentencing guidelines range.
       We find that the district court’s explanation was both
adequate and logical. Robinson was denied the acceptance of
responsibility reduction because he falsely denied relevant
conduct. In other words, the district court found that he could not
meet the technical requirements for a § 3E1.1 reduction. And those
same false statements were found to violate the supplemental plea
agreement. Nonetheless, the district court credited Robinson with
his cooperation in the government’s investigations and the fact that
he accepted responsibility for the drug offenses. We view this as a
sensible exercise of discretion by the district court. In any event,
the district court’s overall explanation was adequate. The court
USCA11 Case: 21-12595        Date Filed: 10/28/2022     Page: 9 of 12




21-12595               Opinion of the Court                         9

correctly calculated the sentencing guidelines range, considered
the § 3553(a) factors, did not rely on any clearly erroneous facts,
and explained in detail its deviation from the sentencing guidelines.
We conclude that Robinson has not established that the district
court plainly erred, and that the district court’s sentence was
procedurally reasonable.
                                 C.
        We turn now to Robinson’s claim that the sentence imposed
is substantively unreasonable. To determine the substantive
reasonableness of a sentence, we consider the totality of the
circumstances under a deferential abuse-of-discretion standard.
Gall, 552 U.S. at 51. The district court abuses its discretion when it
“(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in
considering the proper factors.” United States v. Irey, 612 F.3d
1160, 1189 (11th Cir. 2010) (en banc) (quotation omitted).
Robinson bears the burden of establishing that it is unreasonable
based on the facts of the case and the § 3553(a) factors. United
States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). These factors
include the criminal history of the defendant, the seriousness of the
crime, the promotion of respect for the law, just punishment,
adequate deterrence, and the need to avoid unwarranted
sentencing disparities. See 18 U.S.C. § 3553(a).
      Robinson makes three arguments that his sentence was
substantively unreasonable. Robinson’s main argument is that the
USCA11 Case: 21-12595           Date Filed: 10/28/2022        Page: 10 of 12




10                        Opinion of the Court                      21-12595

sentence creates unwarranted sentencing disparities between
Robinson and his co-defendants. Robinson also argues that the
district court overemphasized his criminal history and focused
“single-mindedly” on the violent actions of the gang.
        Robinson has not established that his sentence is
substantively unreasonable due to unwarranted sentencing
disparities. In full, § 3553(a)(6) requires the district court to
consider the “need to avoid unwarranted sentence disparities
among defendants with similar records who have been found
guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). We can only
consider the codefendants’ sentences that happened before the
sentencing at issue when assessing whether there was an
unwarranted sentencing disparity. See United States v. Duperval,
777 F.3d 1324, 1338 (11th Cir. 2015) (“Joseph had not been
sentenced when the district court sentenced Duperval, so the
district court could not have considered Joseph’s sentence.”).
Robinson compares his sentence to only one co-defendant
sentenced before him, Edward Garrison.2 But Robinson failed to


2 We  do not consider the sentences of co-defendants Rakeidra Neal, Lorenza
Durr, or Daniel Heath Willis because they were sentenced after Robinson.
Duperval, 777 F.3d at 1338. Robinson mentions co-defendant Gregory
Williams in his brief but does not argue that Williams has a similar record. We
therefore also do not consider Williams’s 48-month sentence. Robinson does
not advance arguments with respect to any other co-defendant sentenced
before him, including Tomeka Bryant, Morris Cordell Robinson, or Decoda
King. Because Robinson bears the burden of establishing substantive
unreasonableness, we also do not consider their sentences.
USCA11 Case: 21-12595        Date Filed: 10/28/2022     Page: 11 of 12




21-12595                Opinion of the Court                        11

meet his burden of providing specific arguments regarding the
alleged unwarranted disparity and showing that Garrison had a
similar record and had been found guilty of similar criminal
conduct. Tome, 611 F.3d at 1378. According to Robinson’s own
brief, Garrison’s base offense level was 12 with a criminal history
of I. His guidelines range was 10–16 months. Garrison was not a
member of the gang, abided by his release conditions, was
previously successful on probation, had a minimal criminal history,
accepted responsibility, and displayed remorse. Accordingly,
though Garrison only received a ten-month sentence, we cannot
conclude that the sentencing disparity between Robinson and
Garrison was unwarranted.
        Next, we conclude that Robinson’s claims that the district
court overemphasized his criminal history and single-mindedly
focused on the violent actions of the gang do not establish that his
sentence was substantively unreasonable. We must defer to the
district court in considering and weighing the proper sentencing
factors. United States v. Shabazz, 887 F.3d 1204, 1224 (11th Cir.
2018). The district court need not weigh all factors equally; it may
weigh one more than the other. United States v. Rosales-Bruno,
789 F.3d 1249, 1254 (11th Cir. 2015). As long as the district court
considers all of the § 3553(a) factors, it maintains discretion to give
heavier weight to any single factor or combination of factors than
to the guidelines range. Id. at 1259. And the district court may
consider factors used to formulate the guideline range in support
USCA11 Case: 21-12595          Date Filed: 10/28/2022   Page: 12 of 12




12                      Opinion of the Court                 21-12595

of a variance. United States v. Dougherty, 754 F.3d 1353, 1362
(11th Cir. 2014).
       The record does not reflect that the district court
overemphasized the defendant’s criminal history or the retaliatory
shootings carried out by the gang. Those factors are among the
many other factors discussed and considered by the district court.
Again, the district court considered all the §3553(a) factors, and
highlighted Robinson’s cooperation and acceptance of
responsibility, the volume of drugs at issue, Robinson’s criminal
history, Robinson’s relative culpability compared to his co-
defendants, the need to protect the public from drugs and violence,
and his co-defendants’ sentences. We do not read the district
court’s explanation to place undue emphasis on Robinson’s
criminal history or the violence associated with Robinson’s gang.
But even if it did, the district court was within its discretion to
weigh some sentencing factors more than others, including factors
already taken into account by the sentencing guidelines. We
therefore conclude that Robinson has not established that his
sentence is substantively unreasonable.
                           *        *     *
        Robinson’s sentence is both procedurally and substantively
reasonable, and we decline to consider Robinson’s challenge to the
district court’s denial of a reduction for acceptance of responsibility
because any error would be harmless. Accordingly, we AFFIRM.